In an action, inter alia, to compel specific performance of a contract for the sale of real property, the defendants Albert C. Pose and Bryan J. Holzberg appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Kings County (Rosenberg, J.), dated June 27, 2005, which, among other things, granted that branch of the plaintiffs motion which was for leave to enter judgment against them upon their default in answering the complaint, and the defendant Troy Holdings, LLC, separately appeals from the same order.
Ordered that the appeal by the defendant Troy Holdings, LLC, is dismissed as abandoned, without costs or disbursements (see 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendants Albert C. Pose and Bryan J. Holzberg; and it is further,
Ordered that one bill of costs is awarded to the plaintiff payable by the defendants Albert C. Pose and Bryan J. Holzberg.
To successfully oppose that branch of the plaintiffs motion which was for leave to enter judgment based upon the failure to answer the complaint, the defendants Albert C. Pose and Bryan J. Holzberg (hereinafter the defendants), were required to demonstrate a reasonable excuse for their default and a meritorious defense (see Thompson v Steuben Realty Corp., 18 AD3d 864, 864-865 [2005]; Freulich-Woodruff v B.A. Auto Repair, Inc., 14 AD3d 593 [2005]; Dinstber v Fludd, 2 AD3d 670, 671 [2003]). The defendants failed to satisfy either requirement. Therefore, the Supreme Court providently exercised its discretion in granting that branch of the plaintiffs motion which was for leave to enter judgment against the defendants upon their default in answering the complaint.
The defendants’ remaining contentions are without merit. Crane, J.P., Goldstein, Rivera and Lifson, JJ., concur.